Title: From Mary Otis Lincoln to Abigail Smith Adams, 11 March 1804
From: Lincoln, Mary Otis
To: Adams, Abigail Smith



My Dr Madam—
Cambridge March the 11 1804

I live in that retired manner that affords much time for reflection, which must be my apology for addressing you at this time, as memory has been so kind as to present you very frequently of late as one that has ever taken an interesd in my welfare. And I can say that Friendship has indeed been the Wine of life to me. I feel that you are not indefferent to the happiness of me and my dear Children and that you will be pleased to hear from me that health has smiled on my habitation this winter and that I every day rejoice that I did not continue at Hingham while my Sons were at College.
I wish very much to see you which I can not at present—I expect to visit Hingham next month and, it will not be my fault if I do not pay my respects to you. I was sorry to hear some time since by My Aunt Otis that you had been afflicted with the rheumatism but I hope ere this it has departed and that you are able to ride. At the same time I rejoiced with you that you have the addition of a beloved Son to your social board. I dare say he has very little if any recollection of me. I have a very pleasing remembrase of him and will thank you to say with my compliments that should he visit this seat of Science I shall be happy to see him at my house.
With affectionate respects / to the President I am as ever / Your obliged and affectionat / friend.
Mary Lincoln Jnr